Citation Nr: 0921608	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  07-32 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Whether the appellant timely submitted information to 
complete a claim for entitlement to payment of the Veteran's 
unauthorized private medical expenses on February 17, 2006.  


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to May 
1975.  He died in February 2007.  

The appellant in this case is the medical provider that 
provided the Veteran with medical services on February 17, 
2006.  A claimant for payment or reimbursement under 38 
U.S.C.A. § 1725 must be the entity that furnished the 
treatment, the Veteran who paid for the treatment, or the 
person or organization that paid for such treatment on behalf 
of the Veteran.  38 C.F.R. § 17.1004(a) (2008).  Thus, the 
appellant/ hospital has standing in this case.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs Medical Center (VAMC) in Tampa, Florida, 
which considered the appellant's claim to have been 
abandoned, and therefore denied.

The certified issue on appeal is entitlement to payment of 
the cost of unauthorized medical expenses incurred on 
February 17, 2006.  The VAMC denied the claim on the narrow 
question as to whether the appellant timely submitted a 
complete application for the benefit sought.  Thus, the issue 
has been characterized accordingly.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran presented to the emergency room at Lakeland 
Regional Medical Center (appellant) on February 17, 2006, 
with a chief complaint of shortness of breath.  The appellant 
filed a claim seeking payment or reimbursement of 
unauthorized medical expenses associated with care that the 
Veteran received.  As noted, the claim was denied, as it was 
considered abandoned.  

Initially, the Board notes that the regulations that provide 
for reimbursement of non-VA emergency treatment were recently 
amended, effective October 10, 2008.  See 38 U.S.C. §§ 1725, 
1728.  The appellant should be provided with the revised 
criteria.

Moreover, review of the record reflects that the Veteran's 
duplicate consolidated health record is incomplete.  In this 
regard, the statement of the case (SOC) refers to a May 2006 
claim received from the appellant, an October 2006 telephone 
call granting an extension to the Veteran for receipt of 
medical records, and a February 2007 denial of the claim.  
These items are not in the folder.  Without these pertinent 
records, the Board is unable to analyze the claim.  As such, 
all correspondence, documents, and reports of contact related 
to this claim should be associated with the duplicate 
consolidated health record. 

Lastly, the Board notes that this claim is further confused 
by the fact that both the Veteran and the appellant are 
pursuing this claim, and it appears that the VAMC is 
directing its correspondence to the Veteran, but the 
appellant is actually the entity that filed the claim, 
expressed disagreement with the denial, and perfected a 
timely appeal.  The VAMC notes that the Veteran was granted 
an extension to submit his medical records reflecting the 
treatment he received at Lakeland.  However, there is no 
indication that the appellant ever received any 
correspondence from the VAMC regarding development of this 
claim.  See March 2007 correspondence from the appellant.    

Accordingly, the case is REMANDED for the following action:

1.   The VAMC must review the claims 
folder and ensure that all notification 
and development action required by the 
VCAA are fully complied with and 
satisfied.  Specifically, the VAMC 
should:

(a) Notify the appellant of the 
information and evidence necessary to 
substantiate its claim of entitlement to 
payment or reimbursement for unauthorized 
medical expenses incurred by the Veteran 
in February 2006 (see revised 38 U.S.C. 
§§ 1725, 1728, effective October 10, 
2008);

(b) Notify the appellant of the 
information and evidence he is 
responsible for providing; and

(c) Notify the appellant of the 
information and evidence VA will attempt 
to obtain, e.g., that VA will make 
reasonable efforts to obtain relevant 
records not in the custody of a Federal 
department or agency and will make as 
many requests as are necessary to obtain 
relevant records from a Federal 
department or agency.

2.  The VAMC should ensure that documents 
related to this claim, to include the 
initial claim by the appellant, the 
denial letter, and any reports of 
contacts, are obtained and associated 
with the claims folder.  

3.  Thereafter, the VAMC should then 
readjudicate the issue of whether 
Lakeland Regional Medical Center timely 
submitted information to complete a claim 
for entitlement to payment of the 
Veteran's unauthorized private medical 
expenses on February 17, 2006.   If the 
decision remains adverse to the 
appellant, it should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




